UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-1678 BUTLER NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Kansas 41-0834293 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19920 West 161st Street, Olathe, Kansas 66062 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(913) 780-9595 Former name, former address and former fiscal year if changed since last report: Not Applicable Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days:Yes T No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files):Yes T No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.: Large accelerated filer o Accelerated filer o Non-accelerated filer T Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso No T The number of shares outstanding of the Registrant's Common Stock, $0.01 par value, as of March 2, 2012 was 57,194,262 shares. BUTLER NATIONAL CORPORATION AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION Item 1 Financial Statements PAGE NO. Condensed Consolidated Balance Sheets – January 31, 2012 and April 30, 2011 3 Condensed Consolidated Statements of Operations - Three Months ended January 31, 2012and 2011 4 Condensed Consolidated Statements of Operations - Nine Months ended January 31, 2012and 2011 5 Condensed Consolidated Statements of Cash Flows - Nine Months ended January 31, 2012and 2011 6 Notes to Condensed Consolidated Financial Statements 7-8 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 8-13 Item 3 Quantitative & Qualitative Disclosures about Market Risk 13 Item 4 Controls and Procedures 13-14 PART II. OTHER INFORMATION Item 1 Legal Proceedings 15 Item 1A Risk Factors 15 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3 Defaults Upon Senior Securities 15 Item 4 (Removed and Reserved) Item 5 Other Information 15 Item 6 Exhibits 15 Signatures 16 2 Index BUTLER NATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) January 31, 2012 April 30, 2011 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable (net of allowance for doubtful accounts of $73,886 at January 31, 2012and $146,502 at April 30, 2011) Inventories (net of obsolete of $1,075,437 at January 31, 2012and $1,792,681 at April 30, 2011) Raw materials Work in process Finished goods Total Inventory Prepaid expenses and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT: Land and building Aircraft Machinery and equipment Office furniture and fixtures Leasehold improvements Accumulated depreciation ) ) SUPPLEMENTAL TYPE CERTIFICATES (net of amortization of $2,518,252 at January 31, 2012and $2,464,183 at April 30, 2011) OTHER ASSETS: Deferred tax asset Other assets (net of accumulated amortization of $451,287 at January 31, 2012and $292,465 at April 30, 2011) Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Line of Credit $ $ Current maturities of long-term debt and capital lease obligations Accounts payable Customer deposits Gaming facility mandated payment Compensation and compensated absences Accrued income tax Other Total current liabilities LONG-TERM DEBT AND CAPITAL LEASE OBLIGATIONS, NET OF CURRENT MATURITIES: Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, par value $5: Authorized 50,000,000 shares, all classes Designated Classes A and B 200,000 shares $1,000 Class A, 9.8%, cumulative if earned liquidation and redemption value $100, no shares issued and outstanding - - $1,000 Class B, 6%, convertible cumulative, liquidation and redemption value $1,000, no shares issued and outstanding - - Common stock, par value $.01:Authorized 100,000,000 shares issued and outstanding 57,194,262 shares at January 31, 2012 and April 30, 2011 Common stock, owed but not issued 278,573 shares at January 31, 2012and at April 30, 2011 Capital contributed in excess of par Treasury stock at cost, 600,000 shares ) ) Retained Earnings Total stockholders’ equity Butler National Corporation Non-controlling Interest in BHCMC, LLC ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements 3 Index BUTLER NATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) THREE MONTHS ENDED January 31, REVENUE Aircraft / Modifications $ $ Avionics / Defense Management / Professional Services Gaming facility Net Revenue COST OF SALES Aircraft / Modifications Avionics / Defense Management / Professional Services Gaming facility Total Cost of Sales GROSS PROFIT OPERATING EXPENSES MARKETING, GENERAL & ADMINISTRATIVE OPERATING INCOME (LOSS) OTHER INCOME (EXPENSE) Interest expense ) ) Other Other income (expense) ) ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES PROVISION FOR (BENEFIT) FROM INCOME TAXES NET INCOME (LOSS) BEFORE NON-CONTROLLING INTEREST IN BHCMC, LLC NET INCOME (LOSS) NON-CONTROLLING INTEREST IN BHCMC, LLC ) NET INCOME (LOSS) BUTLER NATIONAL CORPORATION $ $ BASIC EARNINGS PER COMMON SHARE $ $ Shares used in per share calculation DILUTED EARNINGS PER COMMON SHARE $ $ Shares used in per share calculation The accompanying notes are an integral part of these financial statements. 4 Index BUTLER NATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) NINE MONTHS ENDED January 31, REVENUE Aircraft / Modifications $ $ Avionics / Defense Management / Professional Services Gaming facility Net Revenue COST OF SALES Aircraft / Modifications Avionics / Defense Management / Professional Services Gaming facility Total Cost of Sales GROSS PROFIT OPERATING EXPENSES MARKETING, GENERAL & ADMINISTRATIVE OPERATING INCOME (LOSS) OTHER INCOME (EXPENSE) Interest expense ) ) Other ) Other income (expense) ) ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES PROVISION FOR (BENEFIT) FROM INCOME TAXES NET INCOME (LOSS) BEFORE NON-CONTROLLING INTEREST IN BHCMC, LLC NET INCOME (LOSS) NON-CONTROLLING INTEREST IN BHCMC, LLC ) NET INCOME (LOSS) BUTLER NATIONAL CORPORATION $ $ BASIC EARNINGS PER COMMON SHARE $ $ Shares used in per share calculation DILUTED EARNINGS PER COMMON SHARE $ $ Shares used in per share calculation The accompanying notes are an integral part of these financial statements 5 Index BUTLER NATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) NINE MONTHS ENDED January 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ Adjustments to reconcile cash flows from operating activities Depreciation and amortization Amortization (Supplemental Type Certificates) Stock options issued Loss on sale of fixed asset - Changes in assets and liabilities- Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable ) Customer deposits ) ) Deposits other - ) Accrued liabilities ) ) Gaming facility mandated payment ) Other liabilities Cash flows from operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures ) ) Proceeds from sale of land/other assets - Cash flows from investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Borrowings under line of credit, net Contributed capital - Borrowings of promissory notes, long-term debt and capital lease obligations Repayments of promissory notes, long-term debt and capital lease obligations ) ) Cash flows from financing activities ) NET INCREASE (DECREASE) IN CASH ) ) CASH, beginning of period CASH, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ $ Income taxes paid $ $ NON CASH OPERATING ACTIVITY Non cash options to employees and directors $ $ Non cash stock issues $
